(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Alaska

                      JOHN STURGEON                             )
                              Plaintiff                         )
                                 v.                             )      Civil Action No. 3:11-cv-00183-HRH
                                                                )
                     DON STRIKER, et al.
                             Defendant
                                                                )

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT the court declares that, as a matter of law, and by reason of16 U.S.C. § 3103(c), the Nation
          River within Yukon-Charley Rivers National Preserve is not “public land” as that term is defined
          by16 U.S.C. § 3102. Because the Nation River within the boundaries of Yukon-Charley is not
          public land, 36 C.F.R. § 2.17(e) may not be applied or enforced as to such non-public land, and
          plaintiff Sturgeon may lawfully operate his hovercraft on the Nation River through Yukon-
          Charley.

          Defendants, their successors in office, agents and employees, including park rangers, are
          permanently enjoined from enforcing the 36 C.F.R. § 2.17(e) prohibition on the use or operation
          of hovercraft on the Nation River within the boundaries of Yukon-Charley Rivers National
          Preserve.




APPROVED:

s/H. Russel Holland
H. Russel Holland
United States District Judge
                                                                                     Brian D. Karth
Date: May 27, 2020                                                                   Brian D. Karth
                                                                                      Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.



                    Case 3:11-cv-00183-HRH Document 166 Filed 05/27/20 Page 1 of 1
